UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4029


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GARRY HINES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:18-cr-00132-D-2)


Submitted: November 20, 2020                                  Decided: December 3, 2020


Before AGEE, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Garry Hines pled guilty to two counts of distribution of a quantity of heroin and one

count of possession of heroin with intent to distribute, all in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(C). The district court sentenced Hines to 276 months’ imprisonment.

On appeal, Hines argues that the district court erred when it refused to reduce his offense

level for acceptance of responsibility and that the court sentenced him in excess of the

statutory maximum. We affirm.

       First, under U.S. Sentencing Guidelines Manual § 3E1.1 (2018), a district court is

instructed to decrease a criminal defendant’s offense level by 2 levels if the defendant

“clearly demonstrates acceptance of responsibility for his offense,” and to decrease it by

an additional level if the government files a motion and the offense level prior to the 2-level

reduction was 16 or higher. To earn the reduction, “[t]he defendant bears the burden of

showing he has clearly recognized and affirmatively accepted personal responsibility for

his criminal conduct.” United States v. Carver, 916 F.3d 398, 404 (4th Cir.), cert. denied,

140 S. Ct. 197 (2019) (internal quotation marks omitted).

       The commentary to the Guidelines provides a non-exclusive list of “appropriate

considerations” to determine whether a defendant is entitled to an acceptance of

responsibility reduction. USSG § 3E1.1 cmt. n.1. Most relevant to this appeal, a reduction

should be given if the defendant “truthfully admit[s] the conduct comprising the offense(s)

of conviction, and truthfully admit[s] or [does] not falsely deny[] any additional relevant

conduct for which the defendant is accountable.” USSG § 3E1.1 cmt. n.1(A). On the other

hand, “a defendant who falsely denies, or frivolously contests, relevant conduct that the

                                              2
court determines to be true has acted in a manner inconsistent with acceptance of

responsibility.” USSG § 3E1.1 cmt. n.1(A); see Carver, 916 F.3d at 404 (noting that

“[p]leading guilty is not enough, by itself,” to support reduction). We have reviewed the

record and discern no error, clear or otherwise, in the district court’s determination that

Hines’ offense level should not be reduced for acceptance of responsibility because he

falsely denied relevant conduct. See United States v. Hargrove, 478 F.3d 195, 198 (4th

Cir. 2007) (recognizing that district court’s acceptance of responsibility determination is

reviewed for clear error as “district courts are uniquely qualified to evaluate whether to

grant or deny a sentence reduction for acceptance of responsibility”).

       Hines also asserts that he received a sentence in excess of the statutory maximum.

Because Hines failed to present this claim to the district court, it is reviewed only for plain

error. United States v. Harris, 890 F.3d 480, 490 (4th Cir. 2018). Under this standard, this

court “will correct an unpreserved error if (1) an error was made; (2) the error is plain;

(3) the error affects substantial rights; and (4) the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” Id. at 491 (internal quotation marks

omitted). In the sentencing context, an error affects substantial rights if the defendant can

“show that he would have received a lower sentence had the error not occurred.” United

States v. Knight, 606 F.3d 171, 178 (4th Cir. 2010).

       Hines correctly notes that the statutory maximum penalty for each count of

conviction was 240 months’ imprisonment. 18 U.S.C. § 841(b)(1)(C). Thus, the district

court plainly erred in sentencing Hines to 276 months’ imprisonment on each of those

counts. However, Hines has failed to demonstrate that this error affected his substantial

                                              3
rights. Where, as here, a defendant is convicted on multiple counts and the Guidelines

range “exceeds the statutory maximum of the most serious offense of conviction,” the

district court may, under USSG § 5G1.2(d), “impose consecutive terms of imprisonment

to the extent necessary to achieve the total punishment.” United States v. Angle, 254 F.3d
514, 518 (4th Cir. 2001) (discussing mandatory Guidelines and finding no plain error); see

also United States v. Allen, 491 F.3d 178, 194-95 (4th Cir. 2007); United States v. Chase,

296 F.3d 247, 250 (4th Cir. 2002). Therefore, had the court recognized the 20-year

statutory maximum for each count of conviction, the court could have achieved a

Guidelines sentence by imposing a term of imprisonment of 240 months on one count and

ordering the terms on the remaining counts to be served consecutively to achieve the total

Guidelines punishment. Because the aggregate statutory maximum on all counts of

conviction was 720 months’ imprisonment, see § 841(b)(1)(C), and the district court could

have lawfully imposed the sentence Hines ultimately received by imposing consecutive

terms of imprisonment totaling 276 months, the error does not affect Hines’ substantial

rights. See Angle, 254 F.3d at 518-19; see also Knight, 606 F.3d at 178. Thus, Hines’

claim fails to meet the standards of plain error review.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                             4